   Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 1 of 18 PageID #: 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

William Morgan as beneficiary
                                                                                [
                                  Plaintiff(s),
                                                              INDEX:

                                  Defendant(s)
      WELSS FARGO,
     KAMRAN GHAZVINI
                                                             COMPLAINT
                                                                                    BIANCO, J.

                                                                                     LOCKE, MJ,

                                 PARTIES




     1. Plaintiff, William Morgan hereinafter referred to as Plaintiff) is domiciled in the

        State of New York, County of Nassau herein after, also, Plaintiff.

     2. Defendant(s) WELLS FARGO BANK., (hereinafter referred to as Defendant) with
        its place of business being PO BOX10335 , DES MOINES , IA 50306.



     3. Defendant , Kamran Ghazvini.,(hereinafter referred to as Defendant) with her place
        ofbusiness being 241 Brookvilli Road Glen Head , NY 11545
     4. Jurisdiction arises under 15 USC 1640, Title 12, Regulation Z, Part 226.1(c)(3),
        Title 24 CFR, Regulation X, Part 3500. This court also has authority to hear Federal
        Law.




                                                         OFFICI
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 2 of 18 PageID #: 2
                           GENERAL BACKGROUND

   5. This is an action for wrongful foreclosure, rescission of an illegal and void
      Mortgage and Note to certain real estate. This purported mortgage and note and the
      actions taken by Defendant contain unfair trade practices and predator!/ lending
      practices.

   6. Defendant also seeks recovery for damages for non-disclosure of defendants right to
      cancel, non-disclosure ofcertain Truth in Lending disclosures and Federal violations
      of numerous consumer rights.
                   i'                                                 I
                               FACTS OF THE CASE

  7. That the Plaintiff and Defendant purported to execute a Mortgage and Note,
     purported loan number 0484477807. The said purported mortgage and note were
     never consummated by signing therein. Plaintiff never during the duration of the

     purported loan transaction, within a reasonable amount oftime, ever gave the
     defendants a signed copy of the purported mortgage and note.

  8. Either before, during and/or after the settlement, Defendant(s) failed and/or refused

     to provide defendant with copies ofimportant documents, including the complete
     mortgage and note, wljich wlould explain their consumer rights, as well as |other '
     rights, including but not limited to, the right to cancel the contract and the Federal

     Truth in Lending Disclosures.

  9. Defendant(s)also intentionally failed and/or refused to provide defendant various

     disclosures that would indicate to defendant that the contract entered into was void

     and illegal. For instance, Defendant(s)failed to disclose that the loan obtained had an
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 3 of 18 PageID #: 3
       interest rate higher than stated and in the preliminary disclosures, which preliminary
       disclosures were never given.

   10. Defendants attorney and/or settlement officer did not furnish defendant with copies
      of numerous important settlement documents, ever in the loins history.
   11. Defendant caused to be filed into the records ofthe State ofNew York, a foreclosure
      with no documents purported to be the mortgage or note purported to be executed by
      plaintiff.

   12. Defendant(s) never during the duration ofthe entire purported loans history
                         l                                                   i'
      delivered upon the defendant a Notice of Default and Right to cure, with the entire
      accounting to show where the amounts owed were derived from.



   13.Defendant(s)never during the duration of the entire purported loans history delivered

      upon the defendant an acceleration statement, accelerating the purported loan.

   14. The Defendant(s) herein and at all times relevant thereto, was under legal obligation

      as a fiduciary and had the responsibility of overseeing the purported loan

      consummation and make sure that the plaintiff received all mandated

      documentation, before and after the purported consumer transaction. '
      COUNT! (UNFAIRTRADE PRACTICES INVOLVING NON-COMPLIANCE. 15

                                   USC § 1601.ET.SEO.)


   15. The facts made above in paragraphs 1 through 14 are hereby realleged as though

      fully set out and incorporated by reference herein.
                               i                                                     i
   16. The mortgage documents were not given by Defendant(s), after the settlement had

      taken place, and after defendants had purported to sign the documents.
   Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 4 of 18 PageID #: 4
         17. The above-mentioned constitutes afalse representation of the settlement agreement.
         18. As adirect, proximate, and foreseeable result of Defendant(s) actions, plaintiff is
            subject to loss of property and loss of use of property and other damages as aresult
          ' of E)efendant(s) actions.                            I     |
            COUNT II (DISCLOSURE VIOLATION PURSUANT TO 15 U.S.C1635. ET SEO/l

        19. The facts made above in paragraphs 1through 18 are hereby realleged as though
           fully set out and incorporated by reference herein.

The present case credit transaction is governed by the disclosure requirements ofTitle 15 USIC
1635.


        20. The UCC 1 lien applies to the transaction under revised Article 9 and to

           Defendant(s), because lien rights on the property arose in favor of Defendant(s) as a
           result of the transaction.


        21. Defendant(s)failed and/or refused to meet the disclosure requirements of Revised

           Article 9 of the UCC, by not providing the notice required or filing it before during

           or immediately after the settlement, as mandated under the Article.

        22. Plaintiff ^s specifically in the class ofpersons this statute was designed to protect.

        23. As a direct, proximate, and foreseeable result of Defendants failure to provide proper

           notices, plaintiff lossed his property and is currently losing of use of property and

           other damages as a result of Defendants failure.

        COUNT IIKMISSING STATEMENTS VIOLATION. PURSUANT TO 15 U.S.C.

                                         S1635.ETSEO)
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 5 of 18 PageID #: 5
   24.The facts made above in paragraphs 1through 23 are hereby realleged as though
       fully set out and incorporated by reference herein.

   25. The two required statements under 15 USC 1639(a) (1) (A) and (B) are completely
      missing.                                    '    I


   26. Plaintiff also failed and /or refused to meet the disclosure requirements of Section
      1635, by not providing the notice/disclosure or filing it before during or immediately
      after the settlement, as required under this statute.

  27. Defendant is specifically in the class of persons this statute was designed to protect.
  28. As adirect, proximate, and foreseeable result of Plaintiffs failure to provide proper
     notice, defendant is subject to loss of property and loss of use of property and other
     damages as a result of Plaintiffs failure.

     COUNT IV (MISSING DISCLOSURE STATEMENT VIOLATION. PURSUANT

                               TO 15 U.S.C.31635.ET SEP.)




 29. The facts made above in paragraphs 1 through 28 are hereby realleged as though
                                                 I1     ii
     fully set out and incorporatedby reference hprein.

 30.The required disclosure statements are completely missing under 15 USC

     1638(a)(2)(B) (a)(9), (a)(ll) and (a)(12) and Regulation Z, Part 226.17 et seq.

 31. Plaintiff failed and /or refused to meet the disclosure requirements of Section 1638,

     by notproviding the disclosure or causing its) filing before during or immediately

     after the settlement, as required under this statute.
   Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 6 of 18 PageID #: 6
        32. Defendant is specifically in the class ofpersons this statute was designed to protect.
       33. As adirect, proximate, and foreseeable result of Plaintiffs failure to provide proper
           notice/disclosure, defendant is subject to loss of property and loss of use of property
           and other damages as aresult of Plaintiffs failure.                                   '
           COUNT V(DISCLOSURE VIOLATION.PURSUANT TO TITLE 12 CODE OF
                            FEDERAL REGULATIONS § 226. ET SEP.)

       34. The facts made above in paragraphs 1through 33 are hereby realleged as though
        , fully set out and incorporated by reference herein.|

The Federal Reserve Board Interpretation, Title 12 Code of Federal Regulations Part 226,
Supplement I, Paragraph 23(a)(1), provides that inthe present case the transaction is
rescindable for reasons above and below stated.


      35. The disclosures made in relation to the consumer credit transaction were not

          presented in the manner required by law. Furthermore, the disclosures were not

          grouped together and were not segregated from everything else as required by Title
          12 Code ofFederal Regulations, Section 226.17(a)(1) and in this case were not given
          at all.                            j1     i

      36. Defendant is specifically in the class of persons this statute was designed to protect.

      37. As adirect, proximate, and foreseeable result ofPlaintiffs failure to provide proper
         notice/disclosure, defendant is subject to loss ofproperty and loss ofuse ofproperty
         and other damages as a result of Plaintiffs failure.     i
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 7 of 18 PageID #: 7




COUNT VI (RIGHT TO RECTND VIOLATIONS. PURSUANT TP TTTLE 12 CODF OF
                   FEDERkLREGULATIONS §226.ET.SEP)                                  I     |


   38.The facts made above in paragraphs 1through 37 are hereby realleged as though
      fully setout and incorporated by reference herein.

  39.The rigrjt to rescind or cancel settlement document was unsigned by both parties,
      was not disclosed or given, as required by Title 12 Code of Federal Regulation,
      Section 226.18 etseq.

  40. Plaintiff is specifically in the class of persons this statute was designed to protect.
  41. As adirect, proximate, and foreseeable result of Defendant(s) failure to provide
     proper notice/disclosure, defendant is subject to loss ofproperty and loss ofuse of
     property and other damages as a result of Defendant(s) failure.

     COUNT Vn (RIGHT TQ CANCELVIOLATIONS PURSUANT TO TTTT F 19



                CODE OF FEDErIl REGULATIONS $226.ET. SEP.)
  42. .The facts made above in paragraphs 1through 41 are hereby realleged as though
     fully set out and incorporated by reference herein.

 43. There was no separate form to cancel, as required by Title 12 Code ofFederal
     Regulation, Section 226 et seq.                                      i

 44. Plaintiff is specifically in the class of persons this statute was designed to protect.
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 8 of 18 PageID #: 8
    45. As adirect, proximate, and foreseeable result of Defendant(s) failure to provide
       proper notice/disclosure, plaintiff is subject to loss of property and loss of use of
       property and other damages as aresult of Defendant(s) failure.
       COUNT Vni(rtlSC.FPTIVF GROUPING VIPTATIQNS Pukll^NTTnTrri *

                 12 CODE OF FEDERAL RFGTTLATIONS §996 FT gpn}
   46. The facts made above in paragraphs 1through 45 are hereby realleged as though
      fully set out and incorporated by reference herein
                        I1                                                      l
  47. The interest disclosures were not given together with other information within the
      documents.


  48. As adirect, proximate, and foreseeable result of Defendant(s) failure to provide
      proper notice/disclosure, plaintiff is subject to loss of property and loss of use of
     property and other damages as a result ofDefendant(s) failure.
     COUNT IX (NO GPPD FAITH ESTIMATE VIPLATIPNS. PURSUANT TO
           TITLE 12 CPDH PF FEDERAL REGULATIONS §226 ET.SFP)
  49. The facts made above in paragraphs 1through 48 are hereby realleged as though
                       I'    '
      fully set out arid incorporated byreference herein

  50. No good faith estimate copy was received by Defendant(s), as required by 12 Code
     of Federal Regulation, Section 226.18(c) and 12 USC 2601 et seq.
 51. Plaintiff is specifically in the class of persons this statute was designed to protect.
 52. As adirect, proximate,|and foreseeable result of Defendant(s) failure to prcjvide
     proper notice/disclosure, plaintiff is subject to loss ofproperty and loss of use of
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 9 of 18 PageID #: 9
      property and other damages as a result ofDefendant(s) failure.

      COUNT X (CONSUMER STATEMENT MISSING VIOLATIONS. PURSUANT
      TO TITLE 12 CODE PF FEDERAL REGULATIPNS SECTIONS 226 RT.SRO)
   53. The fajcts made above in paragraphs 1through 52 are hereby realleged as though
      fully set out andincorporated by reference herein.

  54. Astatement that the consumer should refer to the appropriate contract document and
      clause for information about nonpayment, default, the right to accelerate was not
     given, as required by Title 12 Code of Federal Regulation, Section 226.18(p).
  55. Plaintiff is specifically in the class of persons this statute was designed to protect.
  56. As adirect, proximate, and foreseeable result of Defendant(s)failure to provide
     proper notice/disclosure, plaintiff is subject to loss of property and loss ofuse of
     property and otherdamages as a result of Defendant(s) failure.

         COUNT XI (DISCLOSURE VIOLATION. PURSUANT TP

                       TITLE 15 U.S.C. $ 1601. ET SEP^

  57. The facts made above in paragraphs 1through 56 are hereby realleged as though
     fully set out and incorporated by reference herein.

  58. Since this action was commenced, Defendant has contirjued a|id so continues to
     violate the Consumer Credit Protection Act, Title 15 United States Code, Section

     1601 et seq., and Regulation Z, Title 12 Code of Federal Regulations, Part 226,

     which was adopted pursuant to such Act, byfailing to properly make the disclosures

     required by the Act and Regulation Z, as herein after more particularly set forth.         ,
 59. Plaintiff is specifically in the class ofpersons this statute was designed to protect.
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 10 of 18 PageID #: 10
    60. As adirect, proximate, and foreseeable result of Defendant(s)failure to provide
        proper notice, plaintiff is subject to loss of property and loss of use of property and
        other damages as a result of Defendants failure.

    I COUNT VII (FAILURE TO DTSCLPSE (JalOULATION PF MORTGAGE
           BALANCE. PURSUANTTP TITLE 12CFR § 226.4 ET. SEP^

    61. The facts made above in paragraphs 1through 60 are hereby realleged as though
       fully set out and incorporated by reference herein.

    62. Defendant(s) failed to disclose in or tidth the disclosure statements, because no
       disclosure statements were given, the amount of the balance to which the rate was

       applied and an explanation of how thatbalance was determined and further failed to

       disclose the fact that the balance is determined without first deducting all credits and
       payments made and payments as required by Title 12 Code ofFederal Regulations,
       Section 226.4 et seq.

   63. Plaintiff is specifically in the class ofpersons this statute was designed to protect.
   64. As a direct, proximate, and foreseeable result ofDefendant(s) failure to provide
      proper acceleration notice, plaintiff is subject to loss of property and loss of use of

      property and other damages as aresult of Defe|ndantfs) failure.
      COUNT Xm (FAILURE TO DISCLOSE ITEMIZATION OF CHARGES.

                 PURSUANT TO TITLE 12 USC 2610 ET SEP>

   65. The facts made above inparagraphs 1through 64 are hereby realleged as though
      fully set out and incorporated by reference .herein.

   66.Defendant(s) failed to disclose in or with the acceleration statement the amounts,

      itemized and identified bytype, of charges other than finance charges debited to the
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 11 of 18 PageID #: 11
        account during the acceleration period as required by Title 12 Code of Federal
        Regulations, Section 226.21.

    67. Plaintiff is specifically in the class of persons this statute was designed to protect.
    68. As adirect, proximate, and foreseeable result of Defendant(s) failure to provide
       proper notice, plaintiff is subject to loss of property and loss of use of property and
       other damages as a result of Defendant(s) failure.

       COUNT XIV (INFLATION OF ACCELERATION FEES, IN VIOLATION PF

                                TITLE 12 USC § 2610.ET.SEP)
                    l                                                      I
    69. The facts made above in paragraphs 1through 68 are hereby realleged as though
       fully set out and incorporated byreference herein.

    70. Defendant(s)has inflated the acceleration fees without operation oflaw, which
       amounts to usurious interest, in violation of Banking Law at 12 USC 2610 et seq.
   71. Plaintiff is specifically in the class of persons this statute was designed to protect.
   72. As adirect, proximate, and foreseeable result of Defendant(s) failure to provide
       proper notice, plaintiff is subject to loss of property and loss ofuse of property and
      other damages as a result from the Defendant(s) failure.

      COUNT XV (FAILJJRF fQDISCLOSE DATE .IN VIOLATION OF ^ITI .H119
                                       USC § 2610 ET.SEO^i


   73. The facts made above in paragraphs 1through 72 are hereby realleged as though
      fully set out and incorporated by reference herein.

   74.Defendant(s)failed to disclose the date by which orthe time period within which the
      new balance orany portion of the new balance must be paid to avoid additional
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 12 of 18 PageID #: 12
       finance charges as required by Title 12 Code of Federal Regulations, Section
       226.18(p).


    75. Plaintiff is specifically in the class of persons this statute was designed to protect.
              1 I                                                    I |
    76. As adirect, proximate, and foreseeable result of Defendant(s)failure to provide
       proper notice, plaintiff is subject to loss of property and loss of use of property and
       other damages as a result of Defendant(s) failure.

           COUNT XVI (FAILURE TO PROVIDE COPIES OF MORTGAGE.

                  IN VIOLATION OFUSC $1601 ET.SEO^                                    ,
   77. The facts made above in paragraphs 1through 76 are hereby realleged as though
       fully set out and incorporated by reference herein.

   78.Defendant(s)failed to give to plaintiff signed copies ofthe complete mortgage as
      required by 15 USC 1601 et seq. within areasonable amount of time or never during
      the entire period of the LoanAgreement.

   79. Plaintiff is specifically in the class of persons this statute was designed to protect.
   80. As a direct, proximate, and foreseeable result ofDefendant(s) failure to provide
      proper notice, plaintiff is subject to loss ofproperty and loss ofuse ofproperty and
      other damages as a result of Defendant(s) failure.

      COUNT XVn (FAILURE TO OBTAIN SIGNED LOAN DOCUMENTS . TN

      VIOLATION OF 15 USC § 1601. ET SEP. AND TITLE 12. REGULATION 7 .

                                       PART 226 ET.SEO.^
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 13 of 18 PageID #: 13
    81. The facts made above in paragraphs 1through 80 are hereby realleged as though
           fully set out and incorporated by reference herein.

    82. Defendant(s)failed to give the required sentences in various loan documents and

       h^ive signed by the plaintiff, as required by 15 iJsC 1$01 et seq. and Title 12,
       Regulation Z, Part 226 et seq.

   83. Plaintiff is specifically in the class ofpersons this statute was designed to protect.
   84. As a direct, proximate, and foreseeable result ofDefendant(s) failure to provide
       proper notice, plaintiff is subject to loss ofproperty and loss ofuse ofproperty and
                                            v
       other damages as a result of Defendant(s) failure.

       COUNT XVIII (FAILURE TO DISCLOSEUSE OF SETTLEMENT FEES IN

       VIOLATION OF TITLE 12. REGULATION Z AND 15 USC § 1601 ET. SEP.

   85. The facts made above in paragraphs 1through 84 are hereby realleged as though
      fully set out and incorporated by reference herein.

   86. Defendant(s)failed to disclose to the Plaintiff that the settlement fees could not be a

      part of the amount financed as required byTitle 12, Regulation Z and 15 USC 1601
      et seq.
       '        .                                                i
   87. Plaintiff is specifically in the class ofpersons this sfatute twas designed to protect.
   88. As a direct, proximate, and foreseeable result ofDefendant(s)failure to provide
      proper notice, plaintiff is subject to loss ofproperty and loss ofuse ofproperty and
      other damages as a result of Defendant(s) failure.

      COUNT XIX (FAILURE TO DISCLOSE LOWER INTEREST RATE. IN
                                 I
                    VIOLATION OF 12 USC § 2601.ET.SEO)
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 14 of 18 PageID #: 14
    89. The facts made above in paragraphs 1through 88 are hereby realleged as though
        fully set out and incorporated by reference herein.

    90. Defendant(s) failed to disclose to plaintiff thatthe loan obtained has an interest rate

       higher than the rate reflected in the Preliminary Disclosures and do not fall within

       the tolerances as required by 12 USC 2601 et seq.

    91. Plaintiff is specifically in the class ofpersons this statute was designed to protect.
   92. As a direct, proximate, and foreseeable result ofDefendant(s) failure to provide
       proper notice, plaintiff is subject to loss ofproperty and loss ofuse ofproperty and
       other damages as a result of Defendant(s)failure.

       COUNT XX (FAILURE TO DISCLOSE LOAN ORIGINATION FEE. IN

                  VIOLATION OF 12 USC $ 2601 ET. SEO^

   93. The facts made above in paragraphs 1through 92 are hereby realleged as though
       fully set out and incorporated by reference herein.

   94. Defendant(s) failed to disclose to plaintiff that the loan obtained required loan
       origination fees, whereas the Preliminary Disclosures reflected no such fees as

       required by 12 USC 2601 et seq.

   '95. Plaintiff is specifically in the class of persons tltJis statute was designed to protect.
   96. As a direct, proximate, and foreseeable result ofDefendant(s) failure to provide
       proper notice, plaintiff is subject to loss ofproperty, loss ofuse ofproperty and other
       damages as a result of Defendant(s)failure.

          COUNT XXI (FAILURE TO GIVE 3 DAY (COOLING PERIOD.

                  IN VIOLATION OF 15 USC § 1601. ET .SEO^
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 15 of 18 PageID #: 15
    97. The facts made above in paragraphs 1through 96 are hereby realleged as though
       fully set out and incorporated byreference herein.

    98. Defendant(s) failed to give plaintiff the required 3day cooling off period, as
       required by Regulation Zan'd 15 ySC 1601 et seq.                                     I
   99. Plaintiff is specifically in the class of persons this statute was designed to protect.


   100. As a direct, proximate, and foreseeable result of Defendant(s) failure to provide
       Pjroper disclosure, plaintiff is subject to loss of property and loss of use of property
       and other damages as a result of Defendant(s) failure.

      COUNT XXII (FAILURE
                        •
                          TO-x GIVE
                                 -
                                    CONSPICUOUOS
                                            -
                                                 WRITINGS i —
                                                            IN

      VIOLATIONS OF 15 USC § 1601.ET.SEO. AND TITLE 12 CODE OF THE

                 FEDERAL REGULATIONS . § 226.18^

   101. The facts made above in paragraphs 1through 100 are hereby realleged as though
      fully set out and incorporatedby reference herein.

   102. By reason of the foregoing, Defendant(s)has failed to make the disclosures

      required by 15 USC 1601 et seq. and Title 12 Code of Federal Regulations, Section
      226.18, clearly and conspicuously in ^riting, in aform that Plaintiff could keep as
      required by 15 USC 1601 et seq. and Title 12, Code of Federal Regulations, Section

      226.18. As a proximate result ofthe foregoing, the Plaintiff herein has the right to
      rescind the entire transaction.


   103. Plaintiff is specifically in the class ofpersons this statute was designed to protect.

   104. As a direct, proximate, and foreseeable result ofDefendant(s) failure to provide
      proper notice, plaintiff is subject to loss ofproperty and loss of use of property and
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 16 of 18 PageID #: 16
        other damages as aresult of Defendant(s) failure.
        COUNT XXHI (FATIJTRF TP GIVEPROPFR NPTICE PF HFFATTtt amti
        RIGHT TO CURE AND ACCELERATION NOTICE. IN VIPT ATIPN PF 19 Tisr
        2601 ETSEQ, 15IUSC|^1601. ETSEP ANH TITLE 12 CODE OFFfcpERAT
                                   REGULATIONS. §226.18^

    105. The facts made above in paragraphs 1through 104 are hereby realleged as though
       fully setoutand incorporated byreference herein.

    106. Defendant(s) has further failed to give proper notice ofNotice ofDefault and
       Right to Cure and acceleration of the loan transaction as required by 12 USC 2601 et
       seq. and 15 USC 1601 et seq.

    107. Plaintiff is specifically in the class of persons this statute was designed to protect.
    108. As a direct, proximate, and foreseeable result of defendant(s) failure to provide
       proper notice, Plaintiff is subject to loss of property and loss ofuse ofproperty and
       other damages as a result of Defendant(s) failure.

       COUNT XXIV rVIOLATIQN FAILURE TO DISCLOSE INTEREST RATES

                  PURSUANT TO REGULATION Z. PART 226.4^
                              ii                                                    ,i
   109. 111. The facts macje abolta in paragraphs 1through 108 are hereby reafleged 'as
      though fully set out and incorporated by reference herein.

   110. Defendant(s) failed to disclose beginning interest rates and the adjustable rate
      rider.


   111. Plaintiff is specifically in the class of persons this statute was designed to protect.
   112. As a direct, proximate, and foreseeable result ofDefendant(s)failure to provide
      proper notice, plaintiff is subject to loss ofproperty and loss of use of property and
Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 17 of 18 PageID #: 17
        other damages as aresult of Defendant(s)failure.
        COUNT XXV (INJUNCTIVE RELIEF)

    113. The facts made above in paragraphs 1through 112 are hereby realleged as though
       fully set1out a^id incorporated by reference herein.   I |
    114. Plaintiff has been and was be seriously injured by the Defendant(s) foreclosure
       and other activities complained of are preliminarily and permanently enjoined.
   115. Plaintiff will suffered irreparable injury of acontinuing nature that cannot be
       adequately calculated or compensated in money damages
   116. Plaintiff seeks an injunction from Defendant from evicting the plaintiff under
      index #LT -001761-12/NA in the Nassau County District Court 1st District, keeping
      relevant documents such as, complete loan package but not limit there to and to
      forward all relevant foreclosure documents to the defendant.

                                Prayer for Relief

   117. Rescission of the entire Mortgage and note amounting to clear title to property
      with fixtures as a result of the aforementioned.

   118. As a result of Plaintiffs aforesaid violations, Plaintiff is liable to Defendant in an

      amount not Jess than $200.00 and up to $2000.00, for each and ^very Violation.
   119. Damages as a result of the aforementioned violations, to befixed and awarded by
      the Court.


  120. Damages for the Unfair and DeceptiveActs and Practices in the amount of

      $4000.00 for each and every violation.                                          .

  121. Damages in the amount of three times the interestpaid and clear title to the

      property stemming from the usurious interest.
   Case 2:18-cv-07264-LDH-SIL Document 1 Filed 12/20/18 Page 18 of 18 PageID #: 18
          122. Judgment against Defendant(s) for return of the down payment, and other
             payments, as well as interest on the above amount.

          123. Cost of litigation as provided in Title 15 United States Code, Section 1601 et.
           1Seq[                                               I (
          124. Order the foreclosure sale of the subject premises null and void.
          125. Any other relief the court deems just and proper.


            Respectfully Submitted,




            William Morgan

                                    VERIFICATION
Notary:

Icertify that Iknow or have satisfactory evidence that William Morgan is the person(S) who
appeared before me, and said person acknowledged that (he/she) signed this instrument and
acknowledged it to be (his/her) free and voluntary act for the uses and purposes mentioned ir
the instrument.




                                      -JL*-) -,^
                                  12-*
